Citation Nr: 0510504	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  01-07 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
knee hemarthrosis.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1945 to September 
1948.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2000 rating decision by the RO which 
determined that compensation under 38 U.S.C.A. § 1151 was not 
warranted.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts, in his March 2000 claim, that he has an 
aggravated left knee condition as a result of VA doctor 
error.  The veteran maintains that he spent 17 days in the 
hospital in June 1999 after a VA doctor kept him on blood 
thinners (for blood clots) too long, causing left knee 
hemarthrosis.  More specifically, the veteran reported that 
in June 1999, the VA Medical Center (VAMC) was notified that 
the medication warfarin (Coumadin) damaged him, but the VA 
doctor insisted that he continue on the medication even after 
his discharge from the hospital.  

VA medical records were obtained and added to the claims 
file, which include a February 1995 x-ray report noting 
moderate arthritis in both knees.  A June 1999 discharge 
summary noted that the veteran had pain and swelling in the 
left knee.  Doppler was positive for increased size of a 
Baker's cyst.  The provisional diagnosis was that of left 
knee hemarthrosis, possibly secondary to Coumadin therapy 
which the veteran had been on for maintenance treatment for 
deep venous thrombosis.  

A July 1999 doctor's note indicates that after the Coumadin 
was stopped, the veteran's knee subsequently improved 
considerably.  He had minimal tenderness and pain.  He 
continued to walk with a cane, and Orthopedic Surgery told 
the veteran that he would need a knee replacement.  The 
assessment was that the veteran had resolved hemarthrosis of 
his left knee secondary to the Coumadin therapy and arthritis 
in the joint.  

In May 2000, the RO sent the veteran a letter informing the 
veteran of what evidence was necessary to establish a well-
grounded claim.  

In a December 2000 rating decision, compensation under 
38 U.S.C.A. § 1151 for left knee hemarthrosis was denied.  
The RO found that there was no permanent injury to the knee.  
In his February 2001 Notice of Disagreement, the veteran 
asserted that his knee condition, which was a direct result 
of Coumadin use, had not resolved.  

VA records from 2003 show that the veteran eventually 
underwent a left knee replacement.  

The Board finds that additional development is necessary in 
this case.  First, during the pendency of the appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
The VCAA amended statutes governing assistance to claimants 
and the benefit of the doubt.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326 (2003).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
interpreted the VCAA to require that VA has a duty to notify 
the veteran as to the laws and regulations governing his 
appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In this case, the veteran was notified of what evidence was 
necessary to establish a well-grounded claim, but was never 
notified of the VCAA, or that he no longer had to establish a 
well-grounded claim.  Furthermore, the veteran was not 
advised of how the VCAA redefined the obligations of VA with 
respect to the duty to assist.  Finally, the veteran was not 
notified as to the laws and regulations governing his appeal, 
he was not provided notice as to the type of evidence 
necessary to substantiate the claim, and was not provided 
notice of the veteran's responsibility to provide evidence, 
or provided with notice of the actions taken by VA.  

The RO must therefore make certain that all necessary 
development and required assistance to the veteran per the 
directives of VCAA and Quartuccio is completed before 
returning the case to the Board.  In particular, the RO must 
inform the veteran of the VCAA, notify the veteran as to the 
laws and regulations governing his appeal, provide notice as 
to the type of evidence necessary to substantiate the claim, 
provide notice of the veteran's responsibility to provide 
evidence, provide notice of the actions taken by VA and 
request that he provide any evidence in his possession that 
pertains to the claim.  

Moreover, the veteran asserts that he has additional current 
disability that resulted from a VA doctor's unwillingness to 
discontinue Coumadin therapy in June 1999.  The RO found that 
the veteran's left knee disability which was due to Coumadin 
therapy has since resolved and that the veteran does not have 
a current disability for which compensation based on 
38 U.S.C.A. § 1151 can be granted.  The Board finds that a 
medical opinion is necessary to resolve the issue of whether 
VA doctors were negligent in treating the veteran in June 
1999; and if so, whether any such negligence led to further 
left knee disability.  

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  The veteran must be informed of the 
VCAA, notified as to the laws and 
regulations governing his appeal, 
provided notice as to the type of 
evidence necessary to substantiate the 
claim, provided notice of his 
responsibility to provide evidence, 
provided notice of the actions taken by 
VA and he should be requested to provide 
any evidence in his possession that 
pertains to the claim.  

2.  The AMC should take appropriate steps 
in order to obtain and associate with the 
claims file all available recent VA 
and/or private medical records concerning 
treatment received by the veteran for a 
left knee disability, not already 
associated with the claims file.  

3.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent and severity of the left 
knee arthritis, Baker's cyst, and any 
other disability of the left knee.  In 
this regard, the examiner should 
specifically identify if any disability 
resulted, or was aggravated by, Coumadin 
therapy and/or the untimely 
discontinuance of Coumadin therapy in 
June 1999.  Moreover, the examiner should 
opine as to whether it is at least as 
likely as not that the VA doctors were 
negligent in their treatment of the 
veteran with regard to his Coumadin 
therapy in June 1999, and if so, whether 
the veteran likely has a current 
disability as a result of such 
negligence.  All findings must be 
reported in detail and all indicated 
testing must be accomplished.  The 
veteran's claims folder must be made 
available to and pertinent documents 
therein reviewed by the examiner in 
conjunction with the examination.  All 
opinions expressed must be accompanied by 
a complete rationale.  

4.  After undertaking any additional 
development deemed appropriate, including 
any additional indicated specialist 
examinations, the AMC should again review 
the veteran's claim for compensation 
based on 38 U.S.C.A. § 1151.  If the 
benefit sought on appeal is not granted, 
he and his representative should be 
issued a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to reply thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

